295 F.2d 760
FIREMAN'S FUND INSURANCE COMPANY, Appellantv.TOWN OF GRANTS, N. M., Appellee.
No. 6729.
United States Court of Appeals Tenth Circuit.
October 19, 1961.

David R. Gallagher, Albuquerque, N. M., of McAtee, Toulouse, Marchiondo, Ruud & Gallagher, Albuquerque, N. M., for appellant.
Paul A. Phillips, Albuquerque, N. M., for appellee.
Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit Judges.
MURRAH, Chief Judge.


1
This is an appeal from a declaratory judgment involving the interpretation of the coverage provision of a fire insurance policy.


2
Plaintiff-appellant issued to the Town of Grants, New Mexico a blanket fire loss policy which provided, inter alia, that the protection afforded therein extended to "all property of every description * * * while situate in or on the premises owned or occupied by the insured, all while situate: Grants, New Mexico."


3
An ice plant, owned by the Town of Grants and located a short distance outside the town limits, was destroyed by fire. Appellant takes the position that the language, "* * * all while situate: Grants, New Mexico" limited the coverage of the policy to property physically located within the corporate limits of the town and therefore excluded the ice plant. The trial court interpreted the phrase, "Grants, New Mexico" to include "the near vicinity * * * as well as the area within the Town Limits * * *" and concluded that the insurance coverage extended "to the real property called the `Ice Plant' located in the near vicinity of the Town Limits of Grants, New Mexico."


4
We agree with the trial court's construction of the insurance contract. The prime purpose of the contract was to insure all property of every description owned by the town, while it was situated on premises owned or occupied by it. The added words, "while situate: Grants, New Mexico" were merely descriptive of general locale or vicinity, and were not intended to artfully limit the risk to property situated within the corporate limits of the town.


5
In any event, the critical language is readily susceptible to the interpretation given it by the trial court and, though it may also be susceptible of the more restricted meaning contended for by Appellant, we must, of course, resolve any ambiguity, as did the trial court, in favor of coverage. See: Prickett v. Hawkeye-Security Insurance Co., 10 Cir., 282 F.2d 294, 301; Travelers Fire Insurance Co., Hartford, Conn. v. Whaley, 10 Cir., 272 F.2d 288, 290; Couch, Cyclopedia of Insurance Law, Vol. I, p. 392, Sec. 188, and cases cited therein.


6
Affirmed.